Savage, J.
The appellee’s intestate was appointed guardian of the appellant, then a minor, in 1863. The guardian, having settled three accounts, died in 1898. The appellant then cited the appellee, as administrator of the guardian, to settle a further account in probate court. The appellee did so, and his account was allowed by the judge of probate. From that allowance, this appeal was taken. No bond was filed by the appellant upon taking the appeal, and for this reason, the presiding justice, on motion, dismissed the appeal and the appellant excepted.
The case shows that the appellant, at the time of taking the appeal, was forty-one years old.
*248The statute governing probate appeals provides that “within the time limited for claiming an appeal, the appellant shall file, in the probate office, his bond to the adverse party, or to the judge of probate for the benefit of the adverse party, for such sum and with such sureties, as the judge approves; conditioned to prosecute his appeal with effect, and to pay all intervening costs and damages, and such costs as the supreme court taxes against him.” R. S., chap. 63, § 24. The same section also provides that “in case of controversy between a person under guardianship and his guardian, the supreme court may sustain an appeal on the part of the ward without such bond.”
It is clear, that the filing of a bond is, in general, made an essential prerequisite to tbe right to maintain an appeal. It is a condition precedent. But the appellant contends that she was “a person under guardianship,” and therefore, by- the clause of the statute last cited, was excused from filing a bond. We do not think so. The statute elsewhere provides that a “guardian shall have the care and management of all his ward’s estate, and continue in office until the ward is twenty-one years of age, unless sooner lawfully discharged.” R. S., chap. 67, § 3. When the ward becomes twenty-one years of age, the authority of the guardian ceases. He can no longer act as guardian. He can no longer manage the' estate. His only duty is to settle his account, and deliver the estate remaining in his hands to his ward. Thus it appears that the ward is no longer “under guardianship” after he becomes of age. The statute relied upon by the appellant was evidently intended “to relieve appellants, who were incapable of contracting, from the necessity of filing bonds in cases of appeals where the guardian was a party.” Witham, Applt., 85 Maine, 360. But such is not the case of this appellant. She has been a long time of full age, and is included neither within the language nor the reason of the statute which she relies upon.

Exceptions overruled.